Name: Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  executive power and public service;  economic geography;  foodstuff
 Date Published: nan

 1 . 3 . 85No L 61 / 4 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 486 / 85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES , to third countries benefiting from the most ­ favoured-nation clause for the same products ; Whereas Article 130 (2 ) of the third ACP-EEC Convention lays down that the arrangements referred to under paragraph (2 ) ( a ) shall enter into force at the same time as the Convention and shall remain applicable for its duration ; Whereas the Community has agreed to apply autonomously to the ACP States signatories to the Convention the arrangements set out in Article 130 (2 ) ( a ) of the Convention , on trade in agricultural products and foodstuffs , as from 1 March 1985 , that is to say before the Convention enters into force ; Whereas the Regulations on the common organization of the markets in the sectors concerned establish trade arrangements with third countries ; Having regard to the Treaty establishing the European Economic Community , and in particular Articles 43 and 113 thereof , Having regard to Council Regulation (EEC ) No 3033 / 80 of 11 November 1980 laying down the trade arrangementes applicable to certain goods resulting from the processing of agricultural products ( J ), and in particular Article 12 thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Whereas the third ACP-EEC Convention was signed at Lome on 8 December 1984 ; Whereas Article 130 (2 ) ( a ) of the Convention lays down that products originating in the ACP States and :  listed in Annex II to the Treaty , when they come under a common organization of the market within the meaning of Article 40 of the Treaty , or  subject , on importation into the Community , to specific rules introduced as a result of the implementation of the common agricultural policy , shall be imported into the Community , notwithstanding the general arrangements applied in respect of third countries , in accordance with the following provisions : ( i ) products for which Community provisions in force at the time of import do not provide , apart from customs duties , for the application of any other measure relating to their import , shall be imported free of customs duties ; ( ii ) for products other than those referred to under ( i ), the Community shall take the necessary measures to ensure more favourable treatment than that applied Whereas , for the purposes of this Regulation , the concept of import duties shall be that set out in Article 1 ( 2 ) ( a ) of Regulation (EEC) No 918 / 83 ( 4 ); Whereas , on the one hand , these trade arrangements provide for , on the import of a number of products , only the application of customs duties ; whereas on the other hand , these arrangements involve the application of customs duties and import levies on beef and veal , sheepmeat and goatmeat , and on products processed from fruit and vegetables , the charging of levies in respect of cereals , rice and products processed from cereals and rice , the charging of an ad valorem duty and a variable component on certain goods resulting from the processing of agricultural products , the application of customs duties and other measures in respect of imports of fishery products , certain fruit and vegetables , and oils and fats ; whereas the obligations of the Community towards the ACP States under Article 130 ( 2 ) ( a ) of the third ACP-EEC Convention may be fulfilled by granting total or partial exemption from import duties for the products in question where they originate in the ACP States ; H OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJ No C 36 , 8 . 2 . 1985 , p. 3 . ( 3 ) Opinion delivered on 15 February 1985 (not yet published in the Official Journal ). ( 4 ) OJ No L 105 , 23 . 4 . 1983 , p. 1 . 1 . 3 . 85 Official Journal of the European Communities No L 61 / 5 apply during the transitional period , and in accordance with the Regulation which will replace it during the period of application of the third ACP-EEC Convention ; Whereas it should be specified that the advantages resulting from Article 130 ( 2 ) ( a ) of the third ACP-EEC Convention are accorded only to originating products within the meaning of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation , annexed to the second ACP-EEC Convention signed at Lome on 31 October 1979 ( 1 ), certain provisions of which have been extended by Regulation (EEC ) No 485 / 85 ( 2 ); Whereas the association of the Community with the overseas countries and territories , hereinafter referred to as 'the countries and territories', is governed by Decision 80 / 1186 / EEC ( 4 ), as last amended by Decision 85 / 159 / EEC ( J ), in respect of the import arrangements for agricultural products and certain goods resulting from the processing of agricultural products and in respect of the rules of origin , with its safeguard clauses applying as complementary measures ; whereas , upon the entry into force of a new Decision , the provisions which it lays down will be applicable ; Whereas , upon entry into force of the third ACP-EEC Convention , Protocol 1 annexed thereto will become applicable in respect of the rules of origin ; Whereas , furthermore , these advantages should be combined with certain conditions and limited to certain annual and multiannual quantities on a case-by-case basis ; Whereas fishery products are subject to the provisions of Article 1 of the Protocol on special arrangements for Greenland , annexed to the Treaty amending, with regard to Greenland , the Treaties establishing the European Communities , signed on 13 March 1984 ( 6 ), and to those of Council Regulation (EEC) No 225 / 85 of 29 January 1985 laying down certain specific measures in connection with the special arrangements on fisheries applicable to Greenland ( 7 ); Whereas there have traditionally been trade flows from the ACP States to the French overseas departments ; whereas measures should therefore be introduced to encourage the importation of certain products originating in the ACP States into these French overseas departments to cover local consumption requirements , including consumption following processing ; whereas provision should be made for altering the arrangements governing access to the markets in products originating in the ACP States referred to in Article 130 ( 2 ) of the third ACP-EEC Convention , particularly in the light of the said departments' economic development requirements ; Whereas , as far as the importation into the overseas departments , of rice originating in the ACP States is concerned , the arrangements provided for in Article 21 of Regulation (EEC) No 435 / 80 ( 8 ), as extended by Regulation (EEC) No 3486 / 80 ( 9 ), should remain applicable until 30 June 1985 , HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation shall apply to products originating in the ACP States listed in Annex I or in the countries and territories listed in Annex II . Whereas it should be stipulated that the safeguard clauses provided for in the Regulations on the common organization of the agricultural markets and in specific rules introduced as a result of the implementation of the common agricultural policy are applicable ; whereas by virtue of the transitional application of certain provisions of the second ACP-EEC Convention , Article 12 ( 1 ) of that Convention is applicable and will be replaced by Article 139 ( 1 ) of the third ACP-EEC Convention once it enters into force ; whereas the said provisions of the second ACP-EEC Convention are complementary to and are implemented in accordance with Council Regulation (EEC) No 1470 / 80 of 9 June 1980 on the safeguard measures provided for in the second ACP-EEC Convention ( 3 ), which continues to 2 . The rules of origin applicable to such of these products as are imported from the ACP States or the (") OJ No L 361 , 31 . 12 . 1980 , p. 1 . ( 5 ) See p. 25 of this Official Journal . ( 6 ) OJ No L 29 , 1 . 2 . 1985 , p. 1 . ( 7 ) OJ No L 29 , 1 . 2 . 1985 , p. 18 .(*) OJ No L 347 , 22 . 12 . 1980 , p. 1 . ( 2 ) See page 1 of this* Official Journal . ( 3 ) OJ No L 147 , 13 . 6 . 1980 , p. 4 . ( 8 ) OJ No L 55 , 28 . 2 . 1980 , p . 4 . ( ») OJ No L 365 , 31 . 12 . 1980 , p . 2 . No L 61 / 6 Official Journal of the European Communities 1 . 3 . 85 to 90 % of the average import duties applicable during a reference period . 2 . Paragraph 1 shall apply only to imports for which the importer provides proof that an export charge of an amount equivalent to the reduction referred to in the said paragraph has been collected by the exporting country . countries and territories shall be respectively those set out in Protocol 1 annexed to the second ACP-EEC Convention and those in Annex II to Decision 80 / 1186 / EEC . These provisions shall cease with effect from the entry into force of the similar rules contained in the third ACP-EEC Convention and in the Decision to be taken on the association of the countries and territories . 3 . Should there be a change in the status of the countries and territories listed in Annex II , the list of States , countries and territories referred to in Annexes I and II shall be adapted accordingly by the Commission . Article 5 1 . The reduction in import duties provided for in Article 4 shall , on a country-by-country basis per calendar year , cover the following quantities expressed in terms of boned or boneless meat : Botswana Kenya Madagascar Swaziland Zimbabwe 18 916 tonnes 142 tonnes 7 579 tonnes 3 363 tonnes 8 100 tonnes TITLE I Beef and veal Article 2 The products of the beef and veal sector referred to in Article 1 of Regulation (EEC) No 805 / 68 ( r) shall be imported free of customs duties . 2 . The reduction applies to 30 000 tonnes , from which are taken the quantities exported by the countries in question , up to the limit of the annual quotas indicated above . If deliveries do not exceed this amount , the procedure provided for under paragraph 4 shall apply . 3 . After this quantity has been used up , the reduction shall apply automatically to the quantities imported from the same countries , taken from a further quantity of 8 100 tonnes , up to the limit of the annual quotas indicated above . 4 . If any ACP State is not able to supply its annual quota as set out in paragraph 1 , a decision may be taken at its request , submitted in the course of a year , and in accordance with the procedure referred to in Article 22 , to allocate the quantities laid down in paragraph 1 differently between the other States concerned , up to a limit of 30 000 tonnes , for the same or the following year . Article 3 Where , in the course of a year , imports into the Community of products falling within subheadings 02.01 A II and 16.02 B III b ) 1 aa ) of the Common Customs Tariff originating in an ACP State or country or territory , exceed a quantity equivalent to imports into the Community during the year , between 1969 and 1974 , in which Community imports of products of that origin were highest , plus an annual growth rate of 7 % , exemption from customs duties on the products of that origin shall be partially or totally suspended in accordance with the procedure laid down in Article 22 . In that event the Commission shall report to the Council which , acting by a qualified majority on a proposal from the Commission , shall determine the arrangements to be applied to the imports in question . TITLE II Sheepmeat and goatmeat Article 6 1 . The products referred to in Article 1 of Regulation (EEC ) No 1837 / 80 ( 2 ) shall be imported free of customs duties . Article 4 1 . Within the country-by-country and overall limits referred to in Article 5 , import duties , other than customs duties , applied to products originating in the ACP States and referred to in Article 1 ( a ) of Regulation (EEC) No 805 / 68 shall be reduced by an amount to be fixed quarterly by the Commission and corresponding (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (") OJ No L 183 , 16 . 7 . 1980 , p. 1 . 1 . 3 . 85 Official Journal of the European Communities No L 61 / 7 of Regulation (EEC) No 2727 / 75 ( 3 ), reduced by 1,81 ECU per tonne . 2 . The levy applicable to imports of millet falling within subheading 10.07 B of the Common Customs Tariff and of grain sorghum falling within subheading 10.07 C of the Common Customs Tariff shall be that fixed in accordance with Article 13 of Regulation (EEC) No 2727 / 75 , reduced by 50 % . 2 . No levy shall be applied to imports of the following products , specified in Article 1 ( a ) of Regulation (EEC ) No 1837 / 80 :  live sheep and goats , other than pure-bred breeding animals , falling within subheading 01.04 B of the Common Customs Tariff,  meat of sheep and goats , fresh , chilled or frozen , falling within subheading 02.01 A IV of the Common Customs Tariff , other than that of domestic sheep ,  meat of sheep and goats , salted , in brine , dried or smoked , falling within subheading 02.06 C II a ) of the Common Customs Tariff , other than that of domestic sheep . TITLE III Fisheries Article 7 Without prejudice to the conditions laid down in Article 1 of the Protocol on special arrangements for Greenland , and to the decisions which may be taken pursuant to Regulation' (EEC ) No 225 / 85 as regards fisheries products originating in Greenland , the fisheries products specified in Article 1 of Regulation (EEC) No 3796 / 81 (*), shall be imported free of customs duties . TITLE VI Rice Article 10 1 . Within the limits of the quantities laid down in Article 1 1 , the levy applicable to imports of rice falling within subheading 10.06 B of the Common Customs Tariff shall be equal , per 1 000 kilograms of product , to the levy applicable to imports of rice from third countries , reduced as follows : ( a ) in the case of paddy rice falling within subheading 10.06 B I a ) of the Common Customs Tariff:  by 50 % , and  by 3,6 ECU ; ( b ) in the case of husked rice falling within subheading 10.06 B I b ) of the Common Customs Tariff:  by 50 % , and  by 3,6 ECU ; ( c ) in the case of semi-milled rice falling within subheading 10.06 B II a ) of the Common Customs Tariff:  by the amount for the protection of the industry referred to in Article 14 ( 3 ) of Regulation (EEC) No 1418 / 76 ( 4 ), converted by reference to the conversion rate between milled rice and semi-milled rice referred to in the third indent of Article 19 ( a ) of that Regulation  by 50 % of the levy thus reduced , and  by 5,4 ECU ; ( d ) in the case of wholly-milled rice falling within subheading 10.06 B II b ) of the Common Customs Tariff:  by the amount for the protection of the industry referred to in Article 14 ( 3 ) of Regulation (EEC) No 1418 / 76 ,  by 50 % of the levy thus reduced , and  by 5,4 ECU ; TITLE IV Oils and fats Article 8 The oil and fat products referred to in Article 1 ( 2 ) ( a ) and (b ) of Regulation No 136 / 66 / EEC ( z ), shall be imported free of customs duties . TITLE V Cereals Article 9 1 . The levy applicable to imports of maize falling within subheading 10.05 B of the Common Customs Tariff shall be that fixed in accordance with Article 13 (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . ( 2 ) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . (V OJ No L 166 , 25 . 6 . 1976 , p . 1 . No L 61 / 8 Official Journal of the European Communities 1 . 3 . 85 ( e ) in the case of broken rice falling within subheading 10.06 B III of the Common Customs Tariff :  by 50 % , and  by 3,0 ECU 2 . Paragraph 1 shall apply only to imports for which the importer provides proof that an export charge of an amount equivalent to the reduction referred to in the said paragraph has been collected by the exporting country . TITLE VII Products processed from cereals and rice Article 12 1 . The fixed component of the levy or the customs duty applicable to imports of the products listed in Annex A to Regulation (EEC) No 2727 / 75 and the products listed in Article 1 ( 1 ) ( c ) of Regulation (EEC) No 1418 / 76 shall not be charged on any of those products . 2 . The variable component shall be reduced :  by 1,81 ECU per 1 000 kilograms for products falling within subheading 07.06 A of the Common Customs Tariff, excluding arrowroot ,  3,63 ECU per 1 000 kilograms for products falling within subheading 11.04 C of the Common Customs Tariff, excluding flour and meal of arrowroot ,  by 50 % for products falling within subheading 11.08 A V of the Common Customs Tariff, excluding arrowroot starch . 3 . The variable component of the levy shall not be charged in respect of imports of:  arrowroot falling within subheading 07.06 A of the Common Customs Tariff,  flour and meal of arrowroot falling within subheading 11.04 C of the Common Customs Tariff,  arrowroot starch falling within subheading 11.08 A V of the Common Customs Tariff. Article 11 1 . The reduction in the levy provided for in Article 10 shall be subject , per calendar year , to a maximum , expressed as husked rice , of 122 000 tonnes of rice falling within subheadings 10.06 B I and B II of the Common Customs Tariff and 17 000 tonnes of broken rice falling within subheading 10.06 B III of the Common Customs Tariff . Quantities of rice at other stages of processing than husked rice shall be converted at the rates laid down in Article 1 of Regulation No 467 / 67 / EEC ( J ). 2 . Depending on the dates of entry into force and expiry of this Regulation , the quantities provided for in paragraph 1 , expressed per calendar year , shall be calculated pro rata temporis . 3 . The Commission shall suspend the application of Article 10 for the remainder of the year if it finds during the current year that imports under the above provisions have reached the levels referred to in paragraph 1 . (') OJ No 204 , 24 . 8 . 1967 , p. 1 . 1 . 3 . 85 Official Journal of the European Communities No L 61 / 9 TITLE VIII Fruit and vegetables Article 13 1 . The products listed below shall be imported free of customs duties : CCT heading No Description 07.01 Vegetables , fresh or chilled : F. Leguminous vegetables , shelled or unshelled G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : ex IV . Other :  Radishes (Raphanus sativus), known as 'Mooli ' S. Sweet peppers T. Other 08.02 Citrus fruit , fresh or dried : D. Grapefruit E. Other 08.08 Berries , fresh : E. Papaws F. Other : ex II . Passion fruit 08.09 Other fruit , fresh 2 . Subject to the special provisions laid down in paragraph 3 , customs duties shall be reduced as follows for the products listed below : CCT heading No Description Rate of reduction 07.01 Vegetables , fresh or chilled : G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots , from 1 January to 31 March 40 % No L 61 / 10 Official Journal of the European Communities 1 . 3 . 85 CCT heading No Description Rate of reduction 07.01 (cont'd) ex H. Onions , shallots and garlic:  Onions , from 15 February to 15 May ex K. Asparagus : 60 %  From 15 August to 31 January 40 % M. Tomatoes : ex I. From 1 November to 14 May ( from 15 November to 30 April (within the annual limit of a Community tariff quota of 2 000 tonnes )) 60 % Q. Mushrooms and truffles : IV . Other 40 % 08.02 Citrus fruit , fresh or dried : A. Oranges 80 % B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids 80 % 08.08 Berries , fresh : A. Strawberries ex II . From 1 August to 30 April ( from 1 November to the end of February within the annual limit of a Community tariff quota of 700 tonnes ) 60 % 3 . Imports of carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and of onions falling within subheading ex 07.01 H of the Common Customs Tariff at the reduced rates of customs duty shown in paragraph 2 shall be subject to annual ceilings of 500 tonnes for each of these products , above which the customs duties actually applied in respect of third countries shall be restored . TITLE IX Products processed from fruit and vegetables Article 14 1 . The products listed in Article 1 of Council Regulation (EEC ) No 516 / 77 (*) shall be imported free of customs duties . 2 . Levies shall not be charged on imports of the products listed below: i 1 ) OJ No L 73 , 21 . 3 . 1977 , p. 1 . 1 . 3 . 85 Official Journal of the European Communities No L 61 / 11 CCT heading No Description 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : b ) Pineapples , in immediate packings of a net capacity : 1 . Of more than 1 kg ; aa ) With a sugar content exceeding 17 % by weight 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19 % by weight e ) Other fruits : 1 . With a sugar content exceeding 9 % by weight : ex aa ) Of an actual alcoholic strength by mass not exceeding 11,85 % mass :  Grapefruit segments  Passion fruit  Guavas ex bb ) Other :  Grapefruit segments  Passion fruit  Guavas f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : ex aa ) Of an actual alcoholic strength by mass not exceeding 11,85 % mass :  Mixtures of pineapples , papaws and passion fruit ex bb ) Other :  Mixtures of pineapples , papaws and passion fruit II . Not containing added spirit : a ) Containing added sugar , in immediate packings of a net capacity of more I than 1 kg : 2 . Grapefruit segments 5 . Pineapples : aa ) With a sugar content exceeding 17 % by weight : ex 8 . Other fruits :  Passion fruit  Guavas 9 . Mixtures of fruit : ex aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of pineapples , papaws and passion fruit ex bb ) Other :  Mixtures of pineapples , papaws and passion fruit No L 61 / 12 Official Journal of the European Communities 1 . 3 . 85 CCT heading No Description 20.06 (cont'd) B. II . b ) Containing added sugar , in immediate packings of a net capacity not exceeding 1 kg: 2 . Grapefruit segments 5 . Pineapples : aa ) With a sugar content exceeding 19 % by weight ex 8 . Other fruits :  Passion fruit  Guavas 9 . Mixtures of fruit : ex aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of pineapples , papaws and passion fruit ex bb ) Other :  Mixtures of pineapples , papaws and passion fruit 20.07 Fruit juices ( including grape must ) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm3 at 20 °C : l III . Other : b ) Of a value of 30 ECU or less per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Pineapple  Passion fruit  Guavas  Mixtures of pineapples , papaws and passion fruit B. Of a density of 1,33 g/ cm3 or less at 20 °C : II . Other : b ) Of a value of 30 ECU or less per 100 kg net weight : 5 . Pineapple juice : aa ) With an added sugar content exceeding 30 % by weight 7 . Other fruit and vegetable juices : ex aa ) With an added sugar content exceeding 30 % by weight :  Passion fruit  Guavas 8 . Mixtures : bb ) Other : ex 11 . With an added sugar content exceeding 30 % by weight :  Pineapple , papaws and passion fruit juice 1 . 3 . 85 Official Journal of the European Communities No L 61 / 13 TITLE X Wine Article IS The products listed below shall be imported free of customs duties : CCT heading No Description 20.07 Fruit juices ( including grape must ) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm3 at 20 °C : I. Grape juice ( including grape must ): ex a ) Of a value exceeding 22 ECU per 100 kg net weight :  With an added sugar content exceeding 30 % by weight b ) Of a value not exceeding 22 ECU per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight B. Of a density of 1,33 g / cm3 or less at 20 °C : I. Grape , apple and pear juice ( including grape must ); mixtures of apple and pear juice : a ) Of a value exceeding 18 ECU per 100 kg net weight : 1 . Grape juice ( including grape must ): aa ) Concentrated : 1 1 . With an added sugar content exceeding 30 % by weight bb ) Other : 1 1 . With an added sugar content exceeding 30 % by weight b ) Of a value of 18 ECU or less per 100 kg net weight : 1 . Grape juice ( including grape must ): aa ) Concentrated : 1 1 . With an added sugar content exceeding 30 % by weight bb ) Other : 1 1 . With an added sugar content exceeding 30 % by weight No L 61 / 14 Official Journal of the European Communities 1 . 3 . 85 TITLE XI Raw tobacco Article 16 The tobacco products listed in Article 1 of Council Regulation (EEC ) No 727 / 70 (') shall be imported free of customs duties . Article 17 If serious disturbances occur as a result of a large increase in duty-free imports of products falling within heading No 24.01 of the Common Customs Tariff originating in the ACP States or in the countries and territories , or if these imports create difficulties which bring about a deterioration in the economic situation of a region of the Community , the Community may , without prejudice to Article 25 , take measures to counteract any deflection of trade . TITLE XII Goods to which Regulation (EEC) No 3033 / 80 applies Article 18 1 . No fixed component shall be charged on imports of goods to which Regulation (EEC) No 3033 / 80 applies . 2 . The variable component shall not be charged on imports of the goods listed below : CCT heading No Description 17.04 Sugar confectionery , not containing cocoa : C. White chocolate 18.06 Chocolate and other food preparations containing cocoa : C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa 19.02 Malt extract ; preparations of flour , meal , starch of malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : B. Other : II . Other : a ) Containing no milk fats or containing less than 1,5 % by weight of such fats : 4 . Containing 45 % or more but less than 65 % by weight of starch (') OJ No L 94 , 28 . 4 . 1970 , p. 1 . 1 . 3 . 85 Official Journal of the European Communities No L 61 / 15 CCT heading No Description 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 19.07 Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : D. Other , containing by weight of starch : ex II . 50 % or more , excluding ships' biscuits 19.08 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : B. Other : IV . Containing 50 % or more but less than 65 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): ex 1 . Containing no milk fats or containing less than 1 ,5 % by weight of such fats :  Biscuits V. Containing 65 % or more by weight of starch : ex a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ):  Biscuits ex b ) Other :  Biscuits TITLE XIII Other markets subject to common organization Article 19 The products covered by Regulations (EEC) No 1308 / 70 ( J ) ( flax and hemp), (EEC) No 1696 / 71 ( 2 ) ( hops ), (EEC) No 234 / 68 ( 3 ) ( live plants ), (EEC) No 2358 / 71 ( 4 ) ( seeds ), (EEC) No 827 / 68 ( 5 ) ( certain products listed in Annex II to the Treaty ), and (EEC) No 1117 / 78 ( 6 ) ( dried fodder ) shall be imported free of customs duties . TITLE XIV Provisions relating to the French overseas departments Article 20 1 . Subject to paragraphs 3 and 4 , the levies shall not be applied to direct imports into the French overseas(&gt;) OJ No L 146 , 4 . 7 . 1970 , p. 1 .( 2 ) OJ No L 175 , 4 . 8 . 1971 , p. 1 . ( 3 ) OJ No L 55 , 2 . 3 . 1968 , p. 1 . ( 4 ) OJ No L 246 , 5 . 11 . 1971 , p. 1 . ( 5 ) OJ No L 151 , 30 . 6 . 1968 , p. 16 ( 6 ) OJ No L 142 , 30 . 5 . 1978 , p. 1 . No L 61 / 16 Official Journal of the European Communities 1 . 3 . 85 departments of the products listed below originating in the ACP States or in the countries and territories : CCT heading No Description 01.02 Live animals of the bovine species : A. Domestic species : II . Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A. Meat II . Of bovine animals : 10.05 B Maize TITLE XV General and final provisions Article 21 The reductions provided for by this Regulation shall be calculated by reference to :  the variable component of levies , where the levies contain such components ,  in other cases , the levies , applicable to imports from third countries into the Community as at present constituted . However , during the period of application of accession , compensatory amounts in trade between the Community as at present constituted and new Member States , measures to prevent deflection of trade shall be taken in accordance with the procedure laid down in Article 22 , if this proves necessary .2 . Subject to paragraph 4 , the levy shall not be appliedto direct imports into the overseas department of Reunion of rice falling within subheading 10.06 B of the Common Customs Tariff. 3 . If imports into the French overseas departments of maize originating in the ACP States or in the countries and territories have exceeded 25 000 tonnes in a year , and if such imports are causing or are likely to cause serious disturbances on those markets , the Commission shall , at the request of a Member State or on its own initiative , take the necessary measures . Article 22 , 1 . If necessary , detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727 / 75 or , as the case may be , in the corresponding Articles of the other Regulations on the common organization of agricultural markets . 2 . In the case of bovine meat and rice , these detailed rules shall relate in particular to : ( a ) the basis for calculation and the reference period to be taken into consideration for fixing the amount by which the import duties are to be reduced ; ( b ) the arrangements for fixing the corresponding amount to be collected by the exporting country ; ( c ) the issue of import licences ; ( d ) the forms of proof acceptable and checking procedures . Any Member State may , within three working days of notification of the measure taken by the Commission , refer that measure to the Council . The Council shall meet forthwith . It may , acting by a qualified majority , amend or annul the measure in question . 4 . This Article shall apply to products which are intended for use in the overseas departments and are released on the market there . If necessary , measures to ensure this may be taken in accordance with the procedure laid down in Article 22 . 5 . Until 30 June 1985 rice shall be imported into the overseas departments in accordance with the arrangements set out in Article 21 of Regulation (EEC ) No 435 / 80 , which shall remain applicable to this end ; the quantities thus imported shall be counted against the quantities provided for in Article 11 of this Regulation . Article 23 On the basis of the economic development requirements of the French overseas departments , the Council , acting by a qualified majority on a proposal from the Commission , may alter the arrangements governing access to those departments' markets for the products covered by this Regulation . 1 . 3 . 85 Official Journal of the European Communities No L 61 / 17 Article 24 This Regulation shall be without prejudice either to the operation of Article 72 of the 1979 Act of Accession or to the operation of the corresponding Articles of the Acts of Accession of other acceding countries . Article 25 1 . The safeguard clauses provided for in the Regulations on the common organization of the agricultural markets and in the specific rules introduced as a result of the implementation of the common agricultural policy shall be applicable to the products covered by this Regulation . 2 . As regards relations with the ACP States , the provisions of Regulation (EEC ) No 1470 / 80 shall apply as complementary measures , as shall the provisions which replace them upon entry into force of the third ACP-EEC Convention . 3 . As regards the countries and territories , the provisions of Article 13 of Decision 80 / 11 86 / EEC and of Annex III thereto shall apply as complementary measures , as shall the provisions which replace them as from the entry into force of the new Decision on the association of the countries and territories . Article 26 This Regulation shall enter into force on 1 March 1985 . It shall apply until 28 February 1986 . The Council , acting by a qualified majority on a proposal from the Commission , may decide to extend this Regulation beyond that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1985 . For the Council The President F. PANDOLFI No L 61 / 18 Official Journal of the European Communities 1 . 3 . 85 ANNEX I List of the ACP States referred to in Article 1 Antigua and Barbuda Malawi Bahamas Barbados Belize Benin Botswana Burkina-Faso Burundi Cameroon Cape Verde Central African Republic Chad Comoros Congo Djibouti Dominica Ethiopia Equatorial Guinea Fiji Gabon Gambia Ghana Grenada Guinea Guinea Bissau Guyana Ivory Coast Jamaica Kenya Kiribati Lesotho Liberia Madagascar Mali Mauritania Mauritius Mozambique Niger Nigeria Papua New Guinea Rwanda Sao Tome and Principe Senegal Seychelles Sierra Leone Solomon Islands Somalia St Christopher and Nevis St Lucia St Vincent and the Grenadines Sudan Suriname Swaziland Tanzania Togo Tonga Trinidad and Tobago Tuvalu Uganda Vanuatu Western Samoa Zaire Zambia Zimbabwe 1 . 3 . 85 Official Journal of the European Communities No L 61 / 19 ANNEX II List of the countries and territories referred to in Article 1 (This list is without prejudice to the status of these countries and territories now or in the future .) 1 . Overseas countries of the Kingdom of the Netherlands The Netherlands Antilles (Aruba , Bonaire , Curafao , St. Martin , Saba , St Eustatius ). 2 . Overseas territories of the French Republic  New Caledonia and dependencies ,  Wallis and Futuna Islands ,  French Polynesia ,  French Southern and Antarctic Territories . 3 . 'Collectivite territorial ' of the French Republic Mayotte 4 . Overseas countries and territories of the United Kingdom of Great Britain and Northern Ireland  Anguilla ,  Cayman Islands ,  Falkland Islands and dependencies ,  Turks and Caicos Islands ,  British Virgin Islands ,  Montserrat ,  Pitcairn ,  St Helena and dependencies ,  British Antarctic Territory ,  British Indian Ocean Territory . 5 . Overseas country of the Kingdom of Denmark Greenland .